United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 13, 2005

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-50339
                             Summary Calendar



                        JUDY BLUE; HALEY BECKHAM,
                       By next friend, Judy Blue,

                                                   Plaintiffs-Appellants,

                                  versus

               LEXINGTON INDEPENDENT SCHOOL DISTRICT;
                           PATRICK CLARK,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                  for the Western District of Texas
                          No. A-04-CA-149-SS


Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

            Plaintiffs   Haley   Beckham    and   Judy   Blue    appeal     the

district court’s grant of summary judgment to the defendants.

Finding no error, we AFFIRM.

                              I. BACKGROUND

            In May 2001, Patrick Clark, the Superintendent of the

Lexington    Independent    School    District    (“LISD”),     received      an

anonymous   letter   alleging    an   affair   between   Beckham,      then    a

     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
student, and one of LISD’s coaches.                In their various complaints,

Beckham and her mother, Blue,1 complain of Clark’s subsequent

investigation of the matter.

              Beckham initially deposed Clark under Texas Rule 202,

which provides for pre-suit discovery.               About two years later, she

filed      suit   in   state   court     against    LISD   and    Clark,   alleging

violations of state law and the federal Family Educational Rights

and Privacy Act.        Clark and LISD removed the case to federal court,

and the district judge eventually dismissed Beckham’s case.

              In the interest of justice, the district court granted

Beckham’s Rule 59 motion and allowed her to replead her case.                    In

her latest complaint, Beckham alleged violations of 42 U.S.C.

§   1983    (purportedly       for    violating    the   Fourth   and   Fourteenth

Amendments) and 20 U.S.C. § 1681(a), Title IX (purportedly for

creating a hostile environment).                  Clark and LISD then filed a

motion for summary judgment, which the district court granted.                   It

is this grant of summary judgment from which she appeals.

                                     II. DISCUSSION

              For much of her brief, Beckham strolls through the

history of English and American law without offering any relevant

claims of error.2         It appears her main contention is that the


      1
            Because Blue’s cause of action is dependent on Beckham’s, we will
refer to Blue and Beckham as only “Beckham.”
      2
            We have considered Beckham’s contentions out of an abundance of
caution. The brief flies in the face of the FED. R. APP. PROC. 28 requirements,
and normally we will not consider claims on appeal that are not properly

                                           2
district court erred in granting summary judgment to LISD and Clark

on Beckham’s § 1983 and Title IX claims.3

            First, Beckham has not alleged a proper § 1983 claim.

The allegations and affidavits in opposition to summary judgment

merely conclude that Clark and LISD violated Beckham’s Fourth and

Fourteenth Amendment rights.           Specifically, Beckham argues that

Clark’s investigation of the anonymous letter, and in particular

his   questioning     of   Beckham     about   it,    constituted     malicious

prosecution and an unreasonable search and seizure.              Involving the

sheriff’s department in an investigation of an alleged student-

teacher relationship is not malicious prosecution.              Moreover, even

if it were, malicious prosecution alone is not a constitutional

violation and is thus insufficient to support a claim under § 1983.

Castellano v. Fragozo, 352 F.3d 939, 942 (5th Cir.2003) (en banc).

Further, school officials have the power to summon students for the



addressed with logical argument and citation to authority.      E.g., Randall v.
Chevron U.S.A., Inc., 13 F.3d 888, 911 (5th Cir. 1994).
      3
            At the outset, we also reject Beckham’s argument that the district
court somehow misapplied the standard for granting summary judgment. The court
considered matters outside the pleadings, and accordingly, granted summary
judgment instead of a motion to dismiss. The court’s ruling complied with Rule
12(c). Further, to the extent Beckham spends much of her brief arguing with the
district court’s calculation of time, this argument is mooted by the district
court’s January 31, 2005 order, wherein the district court explained that
Beckham’s affidavits and memorandum in opposition to summary judgment in no way
altered its grant of summary judgment.
            The parties also spend a great deal of time discussing qualified
immunity and TEXAS RULE OF CIVIL PROCEDURE 202. We need not reach those issues, as
our affirmance of the district court’s grant of summary judgment to LISD and
Clark is sufficient to affirm the district court’s judgment. We also reject
Beckham’s plea for Rule 11 sanctions on the statute of limitations issue. Given
the frivolity of most of Beckham’s pleadings, we are hardly apt to award
sanctions to the other party for a good faith dispute over the limitations issue.

                                        3
purposes of questioning them regarding rumors. Milligan v. City of

Slidell, 226 F.3d 652, 655 (5th Cir. 2000).          Beckham’s attempt to

distinguish Milligan fails, and so do her unreasonable search and

seizure claims.

           Beckham also fails on the Title IX claim.           Beckham does

not allege that she herself suffered harassment at the hands of

school officials; rather, she alleges that these officials violated

her privacy by investigating the anonymous letter, thus creating a

hostile    environment.         The   district   court’s     well   reasoned

explanation of why her claims fail in these respects is not in

error, and the court properly granted summary judgment to Clark and

LISD.

                                 CONCLUSION

           Finding no error, we AFFIRM the district court’s grant of

summary judgment.      Given our previous warning to Plaintiffs’

counsel,   see   Cilauro   v.    Thielsch   Eng’g,   Inc.,    No.   04-50602

(5th Cir. Jan. 18, 2005), we award double costs to appellees.            See

FED. R. APP. P. 38.




                                      4